Remark
	This Office action has been issued in response to amendments filed on 06/21/2022.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lawrence Chan on July 27 2022 .
The application has been amended claims as follows:
(Currently amended) A method for tracking pieces of baggage, the method comprising the steps of:

providing one or more first devices, each of the first devices being attached to the pieces of baggage and each of the first devices comprising a first transceiver and a light located on an exterior of the first device

transmitting, by each of the first transceivers, wireless data, the wireless data comprising a device identifier for the respective first device;

providing a second device, the second device comprising a second transceiver and a user interface;

receiving, by the second transceiver, the wireless data from one or more of the first transceivers;

transmitting, by the second transceiver, a signal to the one or more of the first transceivers, the signal configured to cause the light on each of a corresponding one or more of the first devices to illuminate to provide visual identification of the one or more of the first devices;

displaying on the user interface the device identifiers corresponding to the respective first devices from which the wireless data was received;

selecting, using the user interface, one or more of the device identifiers, the selected one or more of the device identifiers corresponding to the first devices that are selected for tracking; and

generating, by the second device, an alarm if one of the first devices that are selected for tracking moves beyond a particular distance from the second device, wherein the particular distance is determined using a signal strength of the wireless data received by the second transceiver. 

(Original) The method of claim 1, wherein the first device further comprises a locking mechanism for securing contents of the piece of baggage.

(Cancelled)

(Original) The method of claim 1, further comprising the steps of:

transmitting, by the second device, the alarm to the one of the first devices; and

receiving, by the one of the first devices, the alarm.

(Currently amended) The method of claim 4, further comprising the step of: 

upon receiving the alarm by the one of the first devices is configured to cause the to flash 

(Currently amended) A system for tracking pieces of baggage, the system comprising:

one or more locks, wherein each of the one or more locks being removably attached to the pieces of baggage, and wherein each of the locks comprises:

	a first transceiver; 

a light located on an exterior of the lock

a locking mechanism configured for securing contents of the pieces of baggage; and

		a communication device comprising:

			a user interface for displaying information; and

a second transceiver configured to communicate wirelessly with one or more of the first transceivers;

wherein each of the first transceivers is configured to transmit data, the data comprising a lock identifier for the respective lock;

wherein the second transceiver is configured to receive data from one or more of the first transceivers and to transmit a signal to the one or more of the first transceivers, the signal configured to cause the light on each of a corresponding one or more of the first locks to illuminate to provide visual identification of the one or more of the first locks;

wherein the communication device is configured to display on the user interface the lock identifiers corresponding to the respective locks from which data was received;

wherein the user interface is configured to accept input regarding a selection of one or more of the lock identifiers displayed on the user 

wherein the communication device is further configured to generate an alarm if one of the locks selected for tracking moves beyond a particular distance, the particular distance determined using a signal strength of the data received by the second transceiver.

(Original) The system of claim 6, wherein the communication device is further configured to transmit the alarm to the lock that is moved beyond the particular distance.

(Cancelled) 

(Currently amended) The system of claim 7, wherein each of the locks is further configured to, upon receipt of the alarm, cause to flash.



Allowable Subject Matter
	Claims 1-2,4-7,9 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Cabouli directed to a Biometric and Bluetooth Enabled Case Lock System and method that provides a unique apparatus for locking enclosures such as luggage, briefcases, lockers, lock boxes and cabinets, and the like, with indirect operational control by the means of a smart phone, tablet or a computer to prevent a non-owner or unauthorized user from accessing the device. 
The prior art of record is different than the claimed invention because in the claimed invention the second transceiver is configured to receive data from one or more of the first transceivers and to transmit a signal to the one or more of the first transceivers, the signal configured to cause the light on each of a corresponding one or more of the first locks to illuminate to provide visual identification of the one or more of the first locks . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claim 6.  Accordingly claims 1-2,4-7,9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687